Filing Case 9:20-cv-81396-RAR
       # 107102524               Document
                     E-Filed 05/05/2020   6-1 Entered
                                        10:44:09 PM on FLSD Docket 09/08/2020 Page 1 of 81


                    IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                            IN AND FOR PALM BEACH COUNTY, FLORIDA


        JEROME CORSI,

                               Plaintiff

                       v.
                                                          Case Number: 50-2019-CA-013711
        ROGER STONE et al,

                              Defendant.


          PLAINTIFF CORSI’S MOTION TO COMPEL AND FOR ORDER TO SHOW CAUSE
             AS TO WHY THE NEWSMAX DEFENDANTS SHOULD NOT BE HELD IN
                           CONTEMPT AND FOR OTHER RELIEF

               Plaintiff Jerome Corsi (“Dr. Corsi”) hereby moves this Court for an order compelling

        production of document requested by Dr. Corsi, attached hereto as Exhibit 1. In the Newsmax

        Defendants’ Responses and Objections to Dr. Corsi’s Requests for Production, they did not

        produce a single document and instead lied about their existence. Exhibit 2. Furthermore, in an

        email dated March 9, 2020, counsel for the Newsmax Defendants, Mark Lerner, Esq., stated with

        regards to Dr. Corsi’s document requests, “As already noted, we in fact reviewed files along the

        lines proposed in our email of October 15, 2020, and we found nothing supporting your claim.”

        Exhibit 3. This lie is further perpetrated by the Newsmax Defendants themselves in their sworn,

        notarized affidavits that the submitted in support of their Motion for Summary Judgment. Exhibit

        3. Each of the Newsmax Defendants incredibly and falsely swears, under oath, that “I have never

        received any written notice from Jerome Corsi claiming defamation arising from the Program or

        demanding a retraction of anything said in the Program.” Exhibit 3. This is provably false.

               Indeed, such documents from Dr. Corsi claiming defamation arising from the Program

        clearly do exist, and they are also attached hereto as Exhibit 4. Since they are emails to and from



                                                        1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 2 of 81



   the Newsmax Defendants, they were also clearly in the Newsmax Defendants’ possession and

   therefore should have been produced. This definitively shows that the Newsmax Defendants

   have obstructed justice and committed perjury about the existence of documents

          Courts have inherent and other recognized powers which give them the authority to

   dismiss the claims or defenses of or enter a default judgment against a litigant who engages in

   dishonest conduct, obstructs the discovery process, abuses the judicial process, or otherwise

   seeks to perpetrate a fraud on the court. See, e.g., Link v. Wabash Railroad Co., 370 U.S. 626,

   630–632 (1962). This is exactly what the Newsmax Defendants have done here, and as such,

   summary denial of their motion to dismiss and for summary judgment must be ordered.

   Furthermore, judgment should be entered for Dr. Corsi’s liability claims and this matter set for

   hearing to determine the measure of damages only.

          Indeed, this is just the latest dishonest obstructionist act from the Newsmax Defendants.

   In a related case in Broward County, Case Number: 19-011394, the Newsmax Defendants and

   Mr. Lerner have repeatedly lied about service of process, in order to delay this proceeding and

   run up the costs of litigation. To underscore this, the Court’s attention is called to the attached

   recent email exchange and affidavits of service as Exhibit 5.

          Accordingly, an order compelling the production of documents responsive to Dr. Corsi’s

   requests is now necessary, as the Newsmax Defendants have demonstrated clearly that they are

   unwilling to comply with the discovery process absent such an order. Furthermore, the Newsmax

   Defendants have been shown to have perjured themselves under oath, and this Court should

   sanction them pursuant to its inherent and other authority, including but not limited to summary

   denial of the Newsmax Defendants’ dismissal motion and entry of judgment for Plaintiff on

   liability, and then respectfully set an evidentiary hearing to determine the amount of Plaintiff




                                                   2
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 3 of 81



   Corsi’s damages.

        Finally, Plaintiff Corsi should also respectfully be awarded his attorneys fees and costs.



   Dated: May 6, 2020                                  Respectfully Submitted,



                                                By: ___/s/ Larry Klayman_____________
                                                       Larry Klayman, Esq.
                                                       Florida Bar No.: 246220
                                                       Klayman Law Group P.A.
                                                       7050 W. Palmetto Park Rd
                                                       Boca Raton, FL, 33433
                                                       Tel: 561-558-5536
                                                       leklayman@gmail.com




                                   CERTIFICATE OF SERVICE

          I, Larry Klayman, hereby certify that on this day, May 5, 2020, I electronically filed the

   foregoing with the Clerk of Court using Florida Efiling. I also certify that the foregoing

   document is being served this day on all counsel of record through the Court’s eservice

   procedures

                                                               /s/ Larry Klayman__________




                                                   3
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 4 of 81




                      EXHIBIT 1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 5 of 81



    IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT FOR PALM BEACH
                               COUNTY, FLORIDA


   JEROME CORSI, ET AL

                          Plaintiff

                  v.
                                                       Case Number: 50-2019-CA-013711
   ROGER STONE, et al

                         Defendants.


                  PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS TO
                              DEFENDANT JOHN CARDILLO

          Plaintiff Jerome Corsi, pursuant to Florida Rules of Civil Procedure 1.350, hereby

   requests that Defendant JOHH CARDILLO produce to the undersigned within thirty (30) days

   from the date hereof, the following items on the grounds that the items requested contain or

   constitute material and relevant evidence to this cause and are unavailable to Plaintiff, and

   without which Plaintiff cannot adequately and properly prepare this case.

   I.     DEFINITIONS AND INSTRUCTIONS

          1.1 As used herein, "you" or "your" shall mean JOHN CARDILLO or anyone acting on

   your behalf.

          1.2 As used herein, "relevant time period" shall mean January 1, 2010 - present.

          1.3 The terms "document" or "documents" shall mean any and all information in tangible

   form and shall include, without limiting the generality of the foregoing, all letters, telephone

   records from telephone providers, telegrams, telexes, teletypes, correspondence, e-mails,

   contracts, drafts, agreements, notes to file, reports, memoranda, mechanical or electronic

   recordings or transcripts of such recordings, blueprints, flow sheets, calendar or diary entries,




                                                   1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 6 of 81



   memoranda or telephone or personal conversations, memoranda of meetings or conferences,

   studies, reports, interoffice and intra-office communications, quotations, offers, inquiries,

   bulletins, circulars, statements, manuals, summaries, newsletters, compilations, maps, charts,

   graphs, propositions, articles, announcements, newspaper clippings, books, records, tables, books

   of account, ledgers, vouchers, canceled checks, invoices, bills, opinions, certificates, promissory

   notes and other evidence of indebtedness and all drafts and copies of documents as hereinabove

   defined by whatever means made. If multiple copies of a document exist, each copy which is in

   any way not completely identical to a copy which is being produced should also be produced.

   II.    REQUEST FOR PRODUCTION

          1.      All documents (regardless of form) that pertain or relate in any way to the

   allegations in the complaint filed by Plaintiff in Corsi v. Stone et. al, 50-2019-CA-

   013711XXXXMB.

          7.      All documents (regardless of form) that support any any all defenses to the

   allegations in the above cases.

   Dated: February 26, 2020                                    Respectfully Submitted,


                                                                  /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               KLAYMAN LAW GROUP, P.A.
                                                               7050 W. Palmetto Park Rd #15-287
                                                               Boca Raton, FL 33433
                                                               Telephone: (561)-558-5336
                                                               Email: leklayman@gmail.com

                                     CERTIFICATE OF SERVICE

          I, Larry Klayman, hereby certify that on this day, February 26, 2020, a copy of the

   foregoing was filed via this Court’s e-filing system and served upon all parties and/or counsel of

   record through Notices of Electronic Filing.



                                                   2
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 7 of 81




                                                 /s/ Larry Klayman




                                        3
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 8 of 81



    IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT FOR PALM BEACH
                               COUNTY, FLORIDA


   JEROME CORSI, ET AL

                          Plaintiff

                  v.
                                                       Case Number: 50-2019-CA-013711
   ROGER STONE, et al

                         Defendants.


                  PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS TO
                              DEFENDANT JOHN BACHMAN

          Plaintiff Jerome Corsi, pursuant to Florida Rules of Civil Procedure 1.350, hereby

   requests that Defendant JOHH BACHMAN produce to the undersigned within thirty (30) days

   from the date hereof, the following items on the grounds that the items requested contain or

   constitute material and relevant evidence to this cause and are unavailable to Plaintiff, and

   without which Plaintiff cannot adequately and properly prepare this case.

   I.     DEFINITIONS AND INSTRUCTIONS

          1.1 As used herein, "you" or "your" shall mean JOHN BACHMAN or anyone acting on

   your behalf.

          1.2 As used herein, "relevant time period" shall mean January 1, 2010 - present.

          1.3 The terms "document" or "documents" shall mean any and all information in tangible

   form and shall include, without limiting the generality of the foregoing, all letters, telephone

   records from telephone providers, telegrams, telexes, teletypes, correspondence, e-mails,

   contracts, drafts, agreements, notes to file, reports, memoranda, mechanical or electronic

   recordings or transcripts of such recordings, blueprints, flow sheets, calendar or diary entries,




                                                   1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 9 of 81



   memoranda or telephone or personal conversations, memoranda of meetings or conferences,

   studies, reports, interoffice and intra-office communications, quotations, offers, inquiries,

   bulletins, circulars, statements, manuals, summaries, newsletters, compilations, maps, charts,

   graphs, propositions, articles, announcements, newspaper clippings, books, records, tables, books

   of account, ledgers, vouchers, canceled checks, invoices, bills, opinions, certificates, promissory

   notes and other evidence of indebtedness and all drafts and copies of documents as hereinabove

   defined by whatever means made. If multiple copies of a document exist, each copy which is in

   any way not completely identical to a copy which is being produced should also be produced.

   II.    REQUEST FOR PRODUCTION

          1.      All documents (regardless of form) that pertain or relate in any way to the

   allegations in the complaint filed by Plaintiff in Corsi v. Stone et. al, 50-2019-CA-

   013711XXXXMB.

          7.      All documents (regardless of form) that support any any all defenses to the

   allegations in the above cases.

   Dated: February 26, 2020                                    Respectfully Submitted,


                                                                  /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               KLAYMAN LAW GROUP, P.A.
                                                               7050 W. Palmetto Park Rd #15-287
                                                               Boca Raton, FL 33433
                                                               Telephone: (561)-558-5336
                                                               Email: leklayman@gmail.com

                                     CERTIFICATE OF SERVICE

          I, Larry Klayman, hereby certify that on this day, February 26, 2020, a copy of the

   foregoing was filed via this Court’s e-filing system and served upon all parties and/or counsel of

   record through Notices of Electronic Filing.



                                                   2
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 10 of 81




                                                  /s/ Larry Klayman




                                         3
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 11 of 81



    IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT FOR PALM BEACH
                               COUNTY, FLORIDA


   JEROME CORSI, ET AL

                          Plaintiff

                  v.
                                                        Case Number: 50-2019-CA-013711
   ROGER STONE, et al

                          Defendants.


                 PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS TO
                         DEFENDANT NEWSMAX MEDIA INC.

          Plaintiff Jerome Corsi, pursuant to Florida Rules of Civil Procedure 1.350, hereby

   requests that Defendant Newsmax Media Inc. (“Newsmax”) produce to the undersigned within

   thirty (30) days from the date hereof, the following items on the grounds that the items requested

   contain or constitute material and relevant evidence to this cause and are unavailable to Plaintiff,

   and without which Plaintiff cannot adequately and properly prepare this case.

   I.     DEFINITIONS AND INSTRUCTIONS

          1.1 As used herein, "you" or "your" shall mean Newsmax Media Inc., or anyone acting

   on your behalf.

          1.2 As used herein, "relevant time period" shall mean January 1, 2010 - present.

          1.3 The terms "document" or "documents" shall mean any and all information in tangible

   form and shall include, without limiting the generality of the foregoing, all letters, telephone

   records from telephone providers, telegrams, telexes, teletypes, correspondence, e-mails,

   contracts, drafts, agreements, notes to file, reports, memoranda, mechanical or electronic

   recordings or transcripts of such recordings, blueprints, flow sheets, calendar or diary entries,




                                                    1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 12 of 81



   memoranda or telephone or personal conversations, memoranda of meetings or conferences,

   studies, reports, interoffice and intra-office communications, quotations, offers, inquiries,

   bulletins, circulars, statements, manuals, summaries, newsletters, compilations, maps, charts,

   graphs, propositions, articles, announcements, newspaper clippings, books, records, tables, books

   of account, ledgers, vouchers, canceled checks, invoices, bills, opinions, certificates, promissory

   notes and other evidence of indebtedness and all drafts and copies of documents as hereinabove

   defined by whatever means made. If multiple copies of a document exist, each copy which is in

   any way not completely identical to a copy which is being produced should also be produced.

   II.    REQUEST FOR PRODUCTION

          1.      All documents (regardless of form) that pertain or relate in any way to the

   allegations in the complaint filed by Plaintiff in Corsi v. Stone et. al, 50-2019-CA-

   013711XXXXMB.

          7.      All documents (regardless of form) that support any any all defenses to the

   allegations in the above cases.

   Dated: February 26, 2020                                    Respectfully Submitted,


                                                                  /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               KLAYMAN LAW GROUP, P.A.
                                                               7050 W. Palmetto Park Rd #15-287
                                                               Boca Raton, FL 33433
                                                               Telephone: (561)-558-5336
                                                               Email: leklayman@gmail.com

                                     CERTIFICATE OF SERVICE

          I, Larry Klayman, hereby certify that on this day, February 26, 2020, a copy of the

   foregoing was filed via this Court’s e-filing system and served upon all parties and/or counsel of

   record through Notices of Electronic Filing.



                                                   2
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 13 of 81




                                                  /s/ Larry Klayman




                                         3
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 14 of 81



    IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT FOR PALM BEACH
                               COUNTY, FLORIDA


   JEROME CORSI, ET AL

                            Plaintiff

                  v.
                                                       Case Number: 50-2019-CA-013711
   ROGER STONE, et al

                            Defendants.


                PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS TO
                        DEFENDANT CHRISTOPHER RUDDY

          Plaintiff Jerome Corsi, pursuant to Florida Rules of Civil Procedure 1.350, hereby

   requests that Defendant CHRISTOPHER RUDDY produce to the undersigned within thirty (30)

   days from the date hereof, the following items on the grounds that the items requested contain or

   constitute material and relevant evidence to this cause and are unavailable to Plaintiff, and

   without which Plaintiff cannot adequately and properly prepare this case.

   I.     DEFINITIONS AND INSTRUCTIONS

          1.1 As used herein, "you" or "your" shall mean CHRISTOPHER RUDDY or anyone

   acting on your behalf.

          1.2 As used herein, "relevant time period" shall mean January 1, 2010 - present.

          1.3 The terms "document" or "documents" shall mean any and all information in tangible

   form and shall include, without limiting the generality of the foregoing, all letters, telephone

   records from telephone providers, telegrams, telexes, teletypes, correspondence, e-mails,

   contracts, drafts, agreements, notes to file, reports, memoranda, mechanical or electronic

   recordings or transcripts of such recordings, blueprints, flow sheets, calendar or diary entries,




                                                   1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 15 of 81



   memoranda or telephone or personal conversations, memoranda of meetings or conferences,

   studies, reports, interoffice and intra-office communications, quotations, offers, inquiries,

   bulletins, circulars, statements, manuals, summaries, newsletters, compilations, maps, charts,

   graphs, propositions, articles, announcements, newspaper clippings, books, records, tables, books

   of account, ledgers, vouchers, canceled checks, invoices, bills, opinions, certificates, promissory

   notes and other evidence of indebtedness and all drafts and copies of documents as hereinabove

   defined by whatever means made. If multiple copies of a document exist, each copy which is in

   any way not completely identical to a copy which is being produced should also be produced.

   II.    REQUEST FOR PRODUCTION

          1.      All documents (regardless of form) that pertain or relate in any way to the

   allegations in the complaint filed by Plaintiff in Corsi v. Stone et. al, 50-2019-CA-

   013711XXXXMB.

          7.      All documents (regardless of form) that support any any all defenses to the

   allegations in the above cases.

   Dated: February 26, 2020                                    Respectfully Submitted,


                                                                  /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               KLAYMAN LAW GROUP, P.A.
                                                               7050 W. Palmetto Park Rd #15-287
                                                               Boca Raton, FL 33433
                                                               Telephone: (561)-558-5336
                                                               Email: leklayman@gmail.com

                                     CERTIFICATE OF SERVICE

          I, Larry Klayman, hereby certify that on this day, February 26, 2020, a copy of the

   foregoing was filed via this Court’s e-filing system and served upon all parties and/or counsel of

   record through Notices of Electronic Filing.



                                                   2
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 16 of 81




                                                  /s/ Larry Klayman




                                         3
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 17 of 81




                       EXHIBIT 2
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 18 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 19 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 20 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 21 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 22 of 81




                       EXHIBIT 3
5/5/2020
       Case                           Gmail6-1
              9:20-cv-81396-RAR Document    - RE: Klayman
                                                  Entered v. Stone
                                                                on- Case
                                                                    FLSD 19-011394 - Subpoena
                                                                              Docket     09/08/2020 Page 23 of 81

                                                                                                Oliver Peer <oliver.peerfw@gmail.com>



 RE: Klayman v. Stone - Case 19-011394 - Subpoena
 2 messages

 Lerner, Mark <MALerner@duanemorris.com>                                                                       Mon, Mar 9, 2020 at 6:12 PM
 To: Larry Klayman <leklayman@gmail.com>
 Cc: Dina James <daj142182@gmail.com>, Oliver Peer <oliver.peerfw@gmail.com>


    Larry:



    Aside from taking issue with your (mis)characterization of Judge Kastrenakes’ reaction to
    our position in the telephonic hearing on scheduling a consolidated deposition of Roger
    Stone, I’m not sure what relevance that has to the current matter involving a non-party
    subpoena to Newsmax in Broward County. I am also uncertain what it is you are asking me
    to consent to in your original email from this morning.


    With regard to the subpoenas, to be clear, we understand that on Friday, February 28, while
    they were all out of the ofﬁce, subpoenas for Mssrs. Ruddy, Bachman and Cardillo were left
    with Newsmax’s COO, who was not authorized to accept service on their behalf. If you
    have documentation of the date and time of service by a proper method, please share it
    and we will review it. Likewise, with regard to your claim that you have evidence that our
    client has relevant documents, we ask that you share what you have with us and we will
    review it.


    We have tried from the outset to work out these matters with you, initially seeking to narrow
    the scope of your requests and we continue to be open to ﬁnding a reasonable approach.
    As already noted, we in fact reviewed ﬁles along the lines proposed in our email of October
    15, 2020, and we found nothing supporting your claim.


    We remain available to discuss.




    Mark Lerner
    Partner


    Duane Morris LLP
    230 Park Avenue, Suite 1130
    New York, NY 10169-0079
    P: +1 212 404 8714
    F: +1 212 818 9606


    MALerner@duanemorris.com

https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permthid=thread-f%3A1660737655257837384&simpl=msg-f%3A1660737655257837384…   1/4
FilingCase 9:20-cv-81396-RAR
       # 99941444              Document
                   E-Filed 12/06/2019    6-1 Entered
                                      03:40:43 PM on FLSD Docket 09/08/2020 Page 24 of 81


                                                           IN THE CIRCUIT COURT OF THE 15TH
                                                           JUDICIAL CIRCUIT, IN AND FOR PALM
                                                           BEACH COUNTY, FLORIDA


        JEROME CORSI,
                       Plaintiff,
        v.                                                 CASE NO.: 50-2019-CA-013711

        ROGER STONE, et al.,

                       Defendants.                     /

             MOTION OF THE NEWSMAX DEFENDANTS TO DISMISS OR FOR SUMMARY
                  JUDGMENT PURSUANT TO FLORIDA’S ANTI-SLAPP STATUTE

               Defendants NEWSMAX MEDIA, INC. (“Newsmax”), CHRISTOPHER RUDDY, JOHN

        BACHMAN, and JOHN CARDILLO (collectively, the “Newsmax Defendants”), hereby move

        to dismiss Plaintiff’s Complaint or, in the alternative, for summary judgment, and for an award

        of attorneys’ fees and costs, pursuant to Florida Rules of Civil Procedure 1.140(b) and 1.510(b),

        and Florida’s “anti-SLAPP” statute, Fla. Stat. § 768.295. In support of this Motion, defendants

        state as follows:

                                        PRELIMINARY STATEMENT

               Recognizing the danger that defamation suits pose to public debate, the Florida

        Legislature has passed – and recently expanded – protections for those faced with defending

        against Strategic Lawsuits Against Public Participation (or “SLAPP” suits), of which this suit is

        plainly one. Florida’s anti-SLAPP law entitles a defendant to an early test of the merits of such

        suits, and an award of attorney’s fees if those merits cannot be demonstrated, so that the cost of

        litigating does not itself chill protected speech, even where defendant can successfully defend.

               The alleged defamation of which plaintiff complains in this suit arose from a live

        broadcast on Newsmax TV, between journalist Cassandra Fairbanks and plaintiff Jerome Corsi’s



                                                           1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 25 of 81




                                                          IN TilE CIRCUIT COURT OF TilE 151H
                                                          JUDICIAL CIRCUIT IN AND FOR PALM
                                                          BEACH COUNTY, FLORIDA
     JEROME CORS~ Individually ,
            Plaintiff,

     v.
     ROGER STONE, Individually,                           CASE NO.: 50-2019-CA-013711
     NEWSMAX MEDIA, INC., a Florida
     Corporation, CHRISTOPHER RUDDY,
     Individually, CASSANDRA
     FAIRBANKS, Individually, JOHN
     CARDll..LO, Individually, and JOHN
     BACHMAN, Individually.
        Defendants.
   _______________________________ /

                              AFFIDAVIT OF CHRISTOPHER RUDDY

           I, Christopher Ruddy, being first duly sworn, depose and say as follows:

           1.      I am the Chief Executive Officer ofNewsmax Media, Inc. ("Newsmax"). I make

    this affidavit in support of Defendant's Motion to Dismiss the Complaint. or in the alternative for

    SUIDIDBI)' judgement under   Federal Rule of Civil Procedure 1.140(b) (and alternatively Rule

    1.510(b)) and for attorneys' fees under Florida's "anti-SLAPP" Statute §768.295.

           2.      This Affidavit is given based on my personal knowledge.

    Background on Newsmax and Newsmax TV

           3.      Newsmax was founded in 1998 as a multimedia publisher. Currently the

    company employs over 150 full-time employees and full-time equivalents in three offices in

    Boca Raton, Washington DC, and New York City.

           4.     Newsmax currently publishes a monthly magazine, a suite of websites, and

    various newsletters. It also produces and distributes a television channel, Newsmax lV. The


                                                   - 1-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 26 of 81




     television channel launched in 2014 via satellite subscription and is currently available free-to~air

     and via numerous cable systems as well as OTT apps and online.

            5.      The channel airs a wide range of programs, including The Chris Salcedo Show,

     Newsmax Now, John Tabacco's Liquid Lunch, The Wayne Allyn Root Show, America Talks

     Live, The Howie Carr Show, The Joe Pags Show, The Schnitt Show, Conversations with Nancy

     Brinker and Income Genera1ion, among others.

            6.      I serve as overall Editor ofall company publications and the television channel,

    and I give general guidance and direction for editorial policies. While I may offer general story

    ideas and content suggestions and approve the engagement of regular bloggers, columnists and

    hosts, the editors and producers are responsible for the editing of articles and commentaries and

    the production of television shows, and I am not thereafter involved in the editorial process.

            7.     I understand from the Complaint in this matter that Mr. Corsi is alleging that

    Cassandra Fairbanks made false and defamatory claims about him when she appeared on

    America Talks Live on January 30,2019 (the "Program")

            8.     I was not directly involved in the production ofthe Program, nor the decision to

    invite Ms. Fairbanks on the Program.

           9.      I have never received any written notice from Jerome Corsi claiming defamation

    arising from the Program or demanding a retraction of anything said in the Program.




                                                   ~   2-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 27 of 81




            10.     I have also directed a search ofcompany communications, and we have been

     unable to find any evidence that Mr. Corsi ever demanded such a retraction or correction.



                                                                 BY:


     State of Florida             )
                                  ) ss:
     County of Palm Beach         )
                                                            ~
            Sworn to and subscribed before me this       c:; day of December, 2019, by Christopher
     Ruddy, who is personally known to me, or who produced _ _ _ _ _ _ as identification.


                                                                NOTARY PUBLIC
                                                                STA1E OF FLORIDA




                                                                Prir t~~*
                                                                Sign.

                                                                      ===~ ~
                                                                                     LL




    My Commission Expires:




                                                  -3 -
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 28 of 81




                                                          IN THE CIRCUIT COURT OF THE 15TH
                                                          JUDICIAL CIRCUIT IN AND FOR PALM
                                                          BEACH COUNTY, FLORIDA

     ffiROME CORSI, Individually ,

            Plaintiff,

     v.
     ROGER STONE, Individually,                           CASE NO.: 50-2019-CA-013711
     NEWSMAX MEDIA, INC., a Florida
     Corporation, CHRISTOPHER RUDDY,
     Individually, CASSANDRA
     FAIRBANKS, Individually, JOHN
     CARDILLO, Individually, and JOHN
     BACHMAN, Individually.

            Defendants.
    -----------------------------'
                                  AFFIDAVIT OF JOHN CARDILLO

            I, John Cardillo, being first duly sworn, depose and say as follows:

            1.     I am an employee ofNewsmax Media, Inc. ("Newsmax") and the host of America

     Talks Uve. I make this affidavit in support of Defendant's Motion to Dismiss the Complaint, or

     in the alternative for summary judgement under Federal Rule of Civil Procedure 1.140(b) (and

    alternatively Rule l.SlO(b)) and for attorneys' fees under Florida's "anti-SLAPP" Statute

     §768.295.

           2.      This Affidavit is given based on my personal knowledge.

    Ragkground on America Talb Live

           3.      America Talks Live (the "Show') is a daily live broadcast featuring news,

    information and commentary that airs.weekdays at 2 p.m. on Newsmax TV. I host the show and

    frequently invite on guests for an wtscripted conversation about topical issues of the day. In

    addition to one-on-one interviews, we frequently have on two or more guests who may have


                                                   - 1-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 29 of 81




     opposing viewpoints or may have different insights into a topic of public interest. Multiple

     guests frequently make for lively debates and create good television that engages viewers.

     The Program at Issue

              4.       On or about January 30, 2019, I invited Cassandra Fairbanks and Larry Klayman

     to   appear on the Show (the January 30 episode hereinafter the "Program'').

              5.       Mr. Klayman is a well-known lawyer who has been involved in a wide variety of

     lawsuits, many ofwhich he had discussed on air on the Show or other Newsmax TV shows. He

     represents Jerome Corsi, a well-known political commentator and author, in a lawsuit against

     Robert Mueller, who Corsi alleged blackmailed him to lie about President Donald Trump and

     serving as a liaison between Wikii eak:s founder Julian Assange and Roger Stone.

              6.     Ms. Fairbanks is a journalist and commentator who bas frequently written about

     Julian Assange and Wikilealcs.

              7.     On the Program, Ms. Fairbanks and Mr. Klayman debated matters surrounding

    Mr. Corsi' s connection with Mr. Assange and Wiki.Leaks. It is during this debate that Ms.

    Fairbanks made the statements that are alleged to be defamatory in the Complaint.

              8.     I have never received any written notice from Jerome Corsi claiming defamation

    arising from the Program or demanding a rettaction of anything said in the Program.



                                                                 BY:


    State of Florida                )
                                    ) ss:
    County of Palm Beach            )




                                                    - 2-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 30 of 81




           Swom to and subscribed before me this   l_ day ofDecemb~. 2019, by John Cardillo,
     who is personally known to me, or who produced _ __ _ _ _ identification.
                                                                     as.




                                                            NOTARY PUBLIC
                                                            STATE OF FLORIDA            ,


                                                            ~~~&!&
                                                                 /Jtfa.
                                                            Print:   o)ll»..9/aRie

     My Commission Expires:




                                             -3-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 31 of 81




                                                          IN THE CIRCUIT COURT OF THE 15TH
                                                          mDICIAL CIRCUIT IN AND FOR PALM
                                                          BEACH COUNTY, FLORIDA
     JEROME CORSI, Individually ,

            Plaintiff,

     v.
     ROGER STONE, Individually,                           CASE NO.: 50-2019-CA-013711
     NEWSMAX MEDIA, INC., a Florida
     Corporation, CI-DUSTOPHER RUDDY,
     Individually, CASSANDRA
     FAIRBANK.S, Individually, JOHN
     CARDILLO, Individually, and JOHN
     BACHMAN, Individually.

           Defendants.
   _______________________________ /

                                  AFFIDAVIT OF JOHN BACHMAN

            I, John Bachman, being first duly sworn. depose and say as follows:

            1.     1 am an employee ofNewsmax Media, Inc. ("Newsmax") and the host of

    Newsmax Now. I make this affidavit in support of Defendant's Motion to Dismiss the

    Complaint, or in the alternative for summary judgement under Federal Rule of Civil Procedure

    1.140(b) (and alternatively Rule 1.510(b)) and for attorneys' fees under Florida's "anti-SLAPP"

    Statute §768.295.

           2.      This Affidavit is given based on my personal knowledge.

           3.      Newsmax Now is a three times daily broadcast featuring news, information and

    commentary that airs weekdays at 6 p.m., 9 p.m. and 3 a.m. on Newsmax TV. I host the show

    and frequently invite on guests for an unscripted conversation about topical issues of the day.




                                                   - 1-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 32 of 81




            4.     I understand from the Complaint in this matter that Mr. Corsi is alleging that

     Cassandra Fairbanks made false and defamatory claims about him when she appeared on

     America Talks Live on January 30, 2019 (the "Program'').

            5.     I was not involved in the production of the Program, nor the decision to invite Ms.

     Fairbanks on the Program.

            6.     I have never received any written notice from Jerome Corsi claiming defamation

    arising from the Program or demanding a retraction of anything said in the Program.




    State of Florida             )
                                 ) ss:
    County of Palm Beach         )


           Swom to and subscribed before me this   l_ day of December, 2019, by John Bachman,
    who is personally known to me, or who produced _ __ _ _ _ as identification.


                                                                NOTARY PUBLIC



                                                                ::~fl
                                                                Print·~@

    My Commission Expires:




                                                 -2-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 33 of 81




                       EXHIBIT 4
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 34 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 35 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 36 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 37 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 38 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 39 of 81




                       EXHIBIT 5
3/10/2020
       Case                           Gmail
              9:20-cv-81396-RAR Document 6-1- RE: Klayman
                                                  Entered v. Stone
                                                               on- FLSD
                                                                   Case 19-011394
                                                                            Docket- Subpoena
                                                                                        09/08/2020 Page 40 of 81

                                                                                                 Oliver Peer <oliver.peerfw@gmail.com>



 RE: Klayman v. Stone - Case 19-011394 - Subpoena
 1 message

 Lerner, Mark <MALerner@duanemorris.com>                                                                        Mon, Mar 9, 2020 at 6:12 PM
 To: Larry Klayman <leklayman@gmail.com>
 Cc: Dina James <daj142182@gmail.com>, Oliver Peer <oliver.peerfw@gmail.com>


    Larry:



    Aside from taking issue with your (mis)characterization of Judge Kastrenakes’ reaction to
    our position in the telephonic hearing on scheduling a consolidated deposition of Roger
    Stone, I’m not sure what relevance that has to the current matter involving a non-party
    subpoena to Newsmax in Broward County. I am also uncertain what it is you are asking me
    to consent to in your original email from this morning.


    With regard to the subpoenas, to be clear, we understand that on Friday, February 28, while
    they were all out of the ofﬁce, subpoenas for Mssrs. Ruddy, Bachman and Cardillo were left
    with Newsmax’s COO, who was not authorized to accept service on their behalf. If you
    have documentation of the date and time of service by a proper method, please share it
    and we will review it. Likewise, with regard to your claim that you have evidence that our
    client has relevant documents, we ask that you share what you have with us and we will
    review it.


    We have tried from the outset to work out these matters with you, initially seeking to narrow
    the scope of your requests and we continue to be open to ﬁnding a reasonable approach.
    As already noted, we in fact reviewed ﬁles along the lines proposed in our email of October
    15, 2020, and we found nothing supporting your claim.


    We remain available to discuss.




    Mark Lerner
    Partner


    Duane Morris LLP
    230 Park Avenue, Suite 1130
    New York, NY 10169-0079
    P: +1 212 404 8714
    F: +1 212 818 9606


    MALerner@duanemorris.com

https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permthid=thread-f%3A1660737655257837384&simpl=msg-f%3A1660737655257837384   1/4
3/10/2020
       Case                           Gmail
              9:20-cv-81396-RAR Document 6-1- RE: Klayman
                                                  Entered v. Stone
                                                               on- FLSD
                                                                   Case 19-011394
                                                                            Docket- Subpoena
                                                                                        09/08/2020 Page 41 of 81




       From: Larry Klayman [mailto:leklayman@gmail.com]
       Sent: Monday, March 9, 2020 9:31 AM
       To: Lerner, Mark <MALerner@duanemorris.com>
       Cc: Oliver Peer <oliver.peerfw@gmail.com>; Dina James <daj142182@gmail.com>; Larry Klayman
       <leklayman@gmail.com>
       Subject: Re: Klayman v. Stone - Case 19-011394 - Subpoena


       I will be moving for sanctions against you personally for this continued legally improper and unethical dishonesty and
       obstruction and setting a hearing quickly. This can no longer be tolerated. It's reached critical mass.



       Will you consent?



       Govern yourself accordingly.



       Larry Klayman



       On Mon, Mar 9, 2020, 6:14 AM Lerner, Mark <MALerner@duanemorris.com> wrote:

          Larry:



          We understand that you have attempted to serve Chris Ruddy, John Cardillo and John Bachman at the offices of
          Newsmax. Please be advised that the method of service was improper and the individuals are not bound by the
          subpoena and will not, on the basis of this faulty service, produce documents, nor appear for the depositions.



          That said, and expressly without waiver, be advised that we have already conducted a reasonable search of
          company files and personal communications intended to identify documents or information that relate to the claims in
          the complaint and have not located any documents related to the subject matter of the lawsuit.



          In light of the foregoing, we see no basis for further inquiry, including documents or depositions, as there is nothing
          relevant to produce or to testify to, which is not surprising as the allegations in your complaint are without any factual
          basis.



          We are available to discuss.



          Regards,




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permthid=thread-f%3A1660737655257837384&simpl=msg-f%3A1660737655257837384   3/4
3/10/2020
       Case                           Gmail
              9:20-cv-81396-RAR Document 6-1- RE: Klayman
                                                  Entered v. Stone
                                                               on- FLSD
                                                                   Case 19-011394
                                                                            Docket- Subpoena
                                                                                        09/08/2020 Page 42 of 81



              www.duanemorris.com



            Mark Lerner
            Partner



            Duane Morris LLP
                                                      P: +1 212 404 8714
            230 Park Avenue, Suite 1130
                                                      F: +1 212 818 9606
            New York, NY 10169-0079



            E-MAIL | BIO | VCARD

                                                                               For more information about Duane Morris, please visit http://www.DuaneMorris.com



          Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to whom it is
          addressed. If you have received this transmission in error, please immediately return it to the sender. Unintended transmission shall not constitute
          waiver of the attorney-client or any other privilege.




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permthid=thread-f%3A1660737655257837384&simpl=msg-f%3A1660737655257837384                         4/4
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 43 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 44 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 45 of 81
FilingCase 9:20-cv-81396-RAR
       # 107488355             Document
                    E-Filed 05/14/2020  6-1 Entered
                                       02:47:17 PM on FLSD Docket 09/08/2020 Page 46 of 81


                    IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                            IN AND FOR PALM BEACH COUNTY, FLORIDA


        JEROME CORSI,

                               Plaintiff

                       v.
                                                          Case Number: 50-2019-CA-013711
        ROGER STONE et al,

                              Defendant.


         PLAINTIFF CORSI’S SUPPLEMENT MOTION TO COMPEL AND FOR ORDER TO
           SHOW CAUSE AS TO WHY THE NEWSMAX DEFENDANTS SHOULD NOT BE
           HELD IN CONTEMPT AND FOR OTHER RELIEF AND OPPOSITION TO LAST
                  MINUTE FRIVOLOUS MOTION FOR PROTECTIVE ORDER

               Plaintiff Jerome Corsi (“Dr. Corsi”) hereby supplements his motion to compel and for

        order to show cause and opposes the Newsmax Defendants’ last minute frivolous motion for

        protective order, and as grounds therefore would show:

               1.      The Newsmax Defendants have engaged in a pattern and practice of dilatory and

        obstructionist behavior aimed singularly at slowing down and stopping discovery in this case as

        well as others. In the related case in Broward County, Case Number: 19-011394, the Newsmax

        Defendants and Mr. Lerner have repeatedly lied about service of process, in order to manufacture

        undue delay and run up the costs of litigation. To underscore this, the Court’s attention is called

        to the attached recent email exchange and affidavits of service as Exhibit 1. These show that the

        Newsmax Defendants and Mr. Lerner lied about service of process of subpoenas for deposition

        in order to avoid being deposed.

               2.      In this case, the Newsmax Defendants’ Responses and Objections to Dr. Corsi’s

        Requests for Production, did not produce a single document and instead lied about their




                                                        1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 47 of 81



   bad faith dilatory act by the Newsmax Defendants and their counsel to stonewall discovery.

          The depositions of the Newsmax Defendants are especially important in this case, as their

   co-Defendant, Roger Stone, is a convicted perjurer who himself has not provided relevant

   documents in this case either. Thus, the testimony of the Newsmax Defendants is crucial, and

   indeed, must be taken and put on the record before the court even considers the motions to

   dismiss and/or for summary judgment pending. They are therefore not ripe for consideration. Dr.

   Corsi must have a fair opportunity to conduct discovery, in accordance with his due process and

   other rights, without the obstructionist and dilatory behavior of all the Defendants in this case.

          WHEREFORE, based on the foregoing, Dr. Corsi respectfully requests that this Court

   enter an order compelling the Newsmax Defendants to participate in discovery in this case in

   good faith, by submitting documents responsive to Dr. Corsi’s requests and sitting for deposition,

   and for an order to show cause as to why the Newsmax Defendants should not be held in

   criminal and/or civil contempt and sanctioned for their         blatant perjury and obstructionist

   behavior.

   Dated: May 14, 2020                                   Respectfully Submitted,



                                                 By: ___/s/ Larry Klayman_____________
                                                        Larry Klayman, Esq.
                                                        Florida Bar No.: 246220
                                                        Klayman Law Group P.A.
                                                        7050 W. Palmetto Park Rd
                                                        Boca Raton, FL, 33433
                                                        Tel: 561-558-5536
                                                        leklayman@gmail.com




                                                     3
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 48 of 81



                                 CERTIFICATE OF SERVICE

         I, Larry Klayman, hereby certify that on this day, May 14, 2020, I electronically filed the

   foregoing with the Clerk of Court using Florida Efiling. I also certify that the foregoing

   document is being served this day on all counsel of record through the Court’s eservice

   procedures

                                                              /s/ Larry Klayman__________




                                                  4
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 49 of 81




                       EXHIBIT 1
3/10/2020
       Case                           Gmail
              9:20-cv-81396-RAR Document 6-1- RE: Klayman
                                                  Entered v. Stone
                                                               on- FLSD
                                                                   Case 19-011394
                                                                            Docket- Subpoena
                                                                                        09/08/2020 Page 50 of 81

                                                                                                 Oliver Peer <oliver.peerfw@gmail.com>



 RE: Klayman v. Stone - Case 19-011394 - Subpoena
 1 message

 Lerner, Mark <MALerner@duanemorris.com>                                                                        Mon, Mar 9, 2020 at 6:12 PM
 To: Larry Klayman <leklayman@gmail.com>
 Cc: Dina James <daj142182@gmail.com>, Oliver Peer <oliver.peerfw@gmail.com>


    Larry:



    Aside from taking issue with your (mis)characterization of Judge Kastrenakes’ reaction to
    our position in the telephonic hearing on scheduling a consolidated deposition of Roger
    Stone, I’m not sure what relevance that has to the current matter involving a non-party
    subpoena to Newsmax in Broward County. I am also uncertain what it is you are asking me
    to consent to in your original email from this morning.


    With regard to the subpoenas, to be clear, we understand that on Friday, February 28, while
    they were all out of the ofﬁce, subpoenas for Mssrs. Ruddy, Bachman and Cardillo were left
    with Newsmax’s COO, who was not authorized to accept service on their behalf. If you
    have documentation of the date and time of service by a proper method, please share it
    and we will review it. Likewise, with regard to your claim that you have evidence that our
    client has relevant documents, we ask that you share what you have with us and we will
    review it.


    We have tried from the outset to work out these matters with you, initially seeking to narrow
    the scope of your requests and we continue to be open to ﬁnding a reasonable approach.
    As already noted, we in fact reviewed ﬁles along the lines proposed in our email of October
    15, 2020, and we found nothing supporting your claim.


    We remain available to discuss.




    Mark Lerner
    Partner


    Duane Morris LLP
    230 Park Avenue, Suite 1130
    New York, NY 10169-0079
    P: +1 212 404 8714
    F: +1 212 818 9606


    MALerner@duanemorris.com

https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permthid=thread-f%3A1660737655257837384&simpl=msg-f%3A1660737655257837384   1/4
3/10/2020
       Case                           Gmail
              9:20-cv-81396-RAR Document 6-1- RE: Klayman
                                                  Entered v. Stone
                                                               on- FLSD
                                                                   Case 19-011394
                                                                            Docket- Subpoena
                                                                                        09/08/2020 Page 51 of 81




       From: Larry Klayman [mailto:leklayman@gmail.com]
       Sent: Monday, March 9, 2020 9:31 AM
       To: Lerner, Mark <MALerner@duanemorris.com>
       Cc: Oliver Peer <oliver.peerfw@gmail.com>; Dina James <daj142182@gmail.com>; Larry Klayman
       <leklayman@gmail.com>
       Subject: Re: Klayman v. Stone - Case 19-011394 - Subpoena


       I will be moving for sanctions against you personally for this continued legally improper and unethical dishonesty and
       obstruction and setting a hearing quickly. This can no longer be tolerated. It's reached critical mass.



       Will you consent?



       Govern yourself accordingly.



       Larry Klayman



       On Mon, Mar 9, 2020, 6:14 AM Lerner, Mark <MALerner@duanemorris.com> wrote:

          Larry:



          We understand that you have attempted to serve Chris Ruddy, John Cardillo and John Bachman at the offices of
          Newsmax. Please be advised that the method of service was improper and the individuals are not bound by the
          subpoena and will not, on the basis of this faulty service, produce documents, nor appear for the depositions.



          That said, and expressly without waiver, be advised that we have already conducted a reasonable search of
          company files and personal communications intended to identify documents or information that relate to the claims in
          the complaint and have not located any documents related to the subject matter of the lawsuit.



          In light of the foregoing, we see no basis for further inquiry, including documents or depositions, as there is nothing
          relevant to produce or to testify to, which is not surprising as the allegations in your complaint are without any factual
          basis.



          We are available to discuss.



          Regards,




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permthid=thread-f%3A1660737655257837384&simpl=msg-f%3A1660737655257837384   3/4
3/10/2020
       Case                           Gmail
              9:20-cv-81396-RAR Document 6-1- RE: Klayman
                                                  Entered v. Stone
                                                               on- FLSD
                                                                   Case 19-011394
                                                                            Docket- Subpoena
                                                                                        09/08/2020 Page 52 of 81



              www.duanemorris.com



            Mark Lerner
            Partner



            Duane Morris LLP
                                                      P: +1 212 404 8714
            230 Park Avenue, Suite 1130
                                                      F: +1 212 818 9606
            New York, NY 10169-0079



            E-MAIL | BIO | VCARD

                                                                               For more information about Duane Morris, please visit http://www.DuaneMorris.com



          Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to whom it is
          addressed. If you have received this transmission in error, please immediately return it to the sender. Unintended transmission shall not constitute
          waiver of the attorney-client or any other privilege.




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permthid=thread-f%3A1660737655257837384&simpl=msg-f%3A1660737655257837384                         4/4
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 53 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 54 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 55 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 56 of 81




                       EXHIBIT 2
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 57 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 58 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 59 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 60 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 61 of 81




                       EXHIBIT 3
5/5/2020
       Case                           Gmail6-1
              9:20-cv-81396-RAR Document    - RE: Klayman
                                                  Entered v. Stone
                                                                on- Case
                                                                    FLSD 19-011394 - Subpoena
                                                                              Docket     09/08/2020 Page 62 of 81

                                                                                                Oliver Peer <oliver.peerfw@gmail.com>



 RE: Klayman v. Stone - Case 19-011394 - Subpoena
 2 messages

 Lerner, Mark <MALerner@duanemorris.com>                                                                       Mon, Mar 9, 2020 at 6:12 PM
 To: Larry Klayman <leklayman@gmail.com>
 Cc: Dina James <daj142182@gmail.com>, Oliver Peer <oliver.peerfw@gmail.com>


    Larry:



    Aside from taking issue with your (mis)characterization of Judge Kastrenakes’ reaction to
    our position in the telephonic hearing on scheduling a consolidated deposition of Roger
    Stone, I’m not sure what relevance that has to the current matter involving a non-party
    subpoena to Newsmax in Broward County. I am also uncertain what it is you are asking me
    to consent to in your original email from this morning.


    With regard to the subpoenas, to be clear, we understand that on Friday, February 28, while
    they were all out of the ofﬁce, subpoenas for Mssrs. Ruddy, Bachman and Cardillo were left
    with Newsmax’s COO, who was not authorized to accept service on their behalf. If you
    have documentation of the date and time of service by a proper method, please share it
    and we will review it. Likewise, with regard to your claim that you have evidence that our
    client has relevant documents, we ask that you share what you have with us and we will
    review it.


    We have tried from the outset to work out these matters with you, initially seeking to narrow
    the scope of your requests and we continue to be open to ﬁnding a reasonable approach.
    As already noted, we in fact reviewed ﬁles along the lines proposed in our email of October
    15, 2020, and we found nothing supporting your claim.


    We remain available to discuss.




    Mark Lerner
    Partner


    Duane Morris LLP
    230 Park Avenue, Suite 1130
    New York, NY 10169-0079
    P: +1 212 404 8714
    F: +1 212 818 9606


    MALerner@duanemorris.com

https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permthid=thread-f%3A1660737655257837384&simpl=msg-f%3A1660737655257837384…   1/4
FilingCase 9:20-cv-81396-RAR
       # 99941444              Document
                   E-Filed 12/06/2019    6-1 Entered
                                      03:40:43 PM on FLSD Docket 09/08/2020 Page 63 of 81


                                                           IN THE CIRCUIT COURT OF THE 15TH
                                                           JUDICIAL CIRCUIT, IN AND FOR PALM
                                                           BEACH COUNTY, FLORIDA


        JEROME CORSI,
                       Plaintiff,
        v.                                                 CASE NO.: 50-2019-CA-013711

        ROGER STONE, et al.,

                       Defendants.                     /

             MOTION OF THE NEWSMAX DEFENDANTS TO DISMISS OR FOR SUMMARY
                  JUDGMENT PURSUANT TO FLORIDA’S ANTI-SLAPP STATUTE

               Defendants NEWSMAX MEDIA, INC. (“Newsmax”), CHRISTOPHER RUDDY, JOHN

        BACHMAN, and JOHN CARDILLO (collectively, the “Newsmax Defendants”), hereby move

        to dismiss Plaintiff’s Complaint or, in the alternative, for summary judgment, and for an award

        of attorneys’ fees and costs, pursuant to Florida Rules of Civil Procedure 1.140(b) and 1.510(b),

        and Florida’s “anti-SLAPP” statute, Fla. Stat. § 768.295. In support of this Motion, defendants

        state as follows:

                                        PRELIMINARY STATEMENT

               Recognizing the danger that defamation suits pose to public debate, the Florida

        Legislature has passed – and recently expanded – protections for those faced with defending

        against Strategic Lawsuits Against Public Participation (or “SLAPP” suits), of which this suit is

        plainly one. Florida’s anti-SLAPP law entitles a defendant to an early test of the merits of such

        suits, and an award of attorney’s fees if those merits cannot be demonstrated, so that the cost of

        litigating does not itself chill protected speech, even where defendant can successfully defend.

               The alleged defamation of which plaintiff complains in this suit arose from a live

        broadcast on Newsmax TV, between journalist Cassandra Fairbanks and plaintiff Jerome Corsi’s



                                                           1
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 64 of 81




                                                          IN TilE CIRCUIT COURT OF TilE 151H
                                                          JUDICIAL CIRCUIT IN AND FOR PALM
                                                          BEACH COUNTY, FLORIDA
     JEROME CORS~ Individually ,
            Plaintiff,

     v.
     ROGER STONE, Individually,                           CASE NO.: 50-2019-CA-013711
     NEWSMAX MEDIA, INC., a Florida
     Corporation, CHRISTOPHER RUDDY,
     Individually, CASSANDRA
     FAIRBANKS, Individually, JOHN
     CARDll..LO, Individually, and JOHN
     BACHMAN, Individually.
        Defendants.
   _______________________________ /

                              AFFIDAVIT OF CHRISTOPHER RUDDY

           I, Christopher Ruddy, being first duly sworn, depose and say as follows:

           1.      I am the Chief Executive Officer ofNewsmax Media, Inc. ("Newsmax"). I make

    this affidavit in support of Defendant's Motion to Dismiss the Complaint. or in the alternative for

    SUIDIDBI)' judgement under   Federal Rule of Civil Procedure 1.140(b) (and alternatively Rule

    1.510(b)) and for attorneys' fees under Florida's "anti-SLAPP" Statute §768.295.

           2.      This Affidavit is given based on my personal knowledge.

    Background on Newsmax and Newsmax TV

           3.      Newsmax was founded in 1998 as a multimedia publisher. Currently the

    company employs over 150 full-time employees and full-time equivalents in three offices in

    Boca Raton, Washington DC, and New York City.

           4.     Newsmax currently publishes a monthly magazine, a suite of websites, and

    various newsletters. It also produces and distributes a television channel, Newsmax lV. The


                                                   - 1-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 65 of 81




     television channel launched in 2014 via satellite subscription and is currently available free-to~air

     and via numerous cable systems as well as OTT apps and online.

            5.      The channel airs a wide range of programs, including The Chris Salcedo Show,

     Newsmax Now, John Tabacco's Liquid Lunch, The Wayne Allyn Root Show, America Talks

     Live, The Howie Carr Show, The Joe Pags Show, The Schnitt Show, Conversations with Nancy

     Brinker and Income Genera1ion, among others.

            6.      I serve as overall Editor ofall company publications and the television channel,

    and I give general guidance and direction for editorial policies. While I may offer general story

    ideas and content suggestions and approve the engagement of regular bloggers, columnists and

    hosts, the editors and producers are responsible for the editing of articles and commentaries and

    the production of television shows, and I am not thereafter involved in the editorial process.

            7.     I understand from the Complaint in this matter that Mr. Corsi is alleging that

    Cassandra Fairbanks made false and defamatory claims about him when she appeared on

    America Talks Live on January 30,2019 (the "Program")

            8.     I was not directly involved in the production ofthe Program, nor the decision to

    invite Ms. Fairbanks on the Program.

           9.      I have never received any written notice from Jerome Corsi claiming defamation

    arising from the Program or demanding a retraction of anything said in the Program.




                                                   ~   2-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 66 of 81




            10.     I have also directed a search ofcompany communications, and we have been

     unable to find any evidence that Mr. Corsi ever demanded such a retraction or correction.



                                                                 BY:


     State of Florida             )
                                  ) ss:
     County of Palm Beach         )
                                                            ~
            Sworn to and subscribed before me this       c:; day of December, 2019, by Christopher
     Ruddy, who is personally known to me, or who produced _ _ _ _ _ _ as identification.


                                                                NOTARY PUBLIC
                                                                STA1E OF FLORIDA




                                                                Prir t~~*
                                                                Sign.

                                                                      ===~ ~
                                                                                     LL




    My Commission Expires:




                                                  -3 -
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 67 of 81




                                                          IN THE CIRCUIT COURT OF THE 15TH
                                                          JUDICIAL CIRCUIT IN AND FOR PALM
                                                          BEACH COUNTY, FLORIDA

     ffiROME CORSI, Individually ,

            Plaintiff,

     v.
     ROGER STONE, Individually,                           CASE NO.: 50-2019-CA-013711
     NEWSMAX MEDIA, INC., a Florida
     Corporation, CHRISTOPHER RUDDY,
     Individually, CASSANDRA
     FAIRBANKS, Individually, JOHN
     CARDILLO, Individually, and JOHN
     BACHMAN, Individually.

            Defendants.
    -----------------------------'
                                  AFFIDAVIT OF JOHN CARDILLO

            I, John Cardillo, being first duly sworn, depose and say as follows:

            1.     I am an employee ofNewsmax Media, Inc. ("Newsmax") and the host of America

     Talks Uve. I make this affidavit in support of Defendant's Motion to Dismiss the Complaint, or

     in the alternative for summary judgement under Federal Rule of Civil Procedure 1.140(b) (and

    alternatively Rule l.SlO(b)) and for attorneys' fees under Florida's "anti-SLAPP" Statute

     §768.295.

           2.      This Affidavit is given based on my personal knowledge.

    Ragkground on America Talb Live

           3.      America Talks Live (the "Show') is a daily live broadcast featuring news,

    information and commentary that airs.weekdays at 2 p.m. on Newsmax TV. I host the show and

    frequently invite on guests for an wtscripted conversation about topical issues of the day. In

    addition to one-on-one interviews, we frequently have on two or more guests who may have


                                                   - 1-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 68 of 81




     opposing viewpoints or may have different insights into a topic of public interest. Multiple

     guests frequently make for lively debates and create good television that engages viewers.

     The Program at Issue

              4.       On or about January 30, 2019, I invited Cassandra Fairbanks and Larry Klayman

     to   appear on the Show (the January 30 episode hereinafter the "Program'').

              5.       Mr. Klayman is a well-known lawyer who has been involved in a wide variety of

     lawsuits, many ofwhich he had discussed on air on the Show or other Newsmax TV shows. He

     represents Jerome Corsi, a well-known political commentator and author, in a lawsuit against

     Robert Mueller, who Corsi alleged blackmailed him to lie about President Donald Trump and

     serving as a liaison between Wikii eak:s founder Julian Assange and Roger Stone.

              6.     Ms. Fairbanks is a journalist and commentator who bas frequently written about

     Julian Assange and Wikilealcs.

              7.     On the Program, Ms. Fairbanks and Mr. Klayman debated matters surrounding

    Mr. Corsi' s connection with Mr. Assange and Wiki.Leaks. It is during this debate that Ms.

    Fairbanks made the statements that are alleged to be defamatory in the Complaint.

              8.     I have never received any written notice from Jerome Corsi claiming defamation

    arising from the Program or demanding a rettaction of anything said in the Program.



                                                                 BY:


    State of Florida                )
                                    ) ss:
    County of Palm Beach            )




                                                    - 2-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 69 of 81




           Swom to and subscribed before me this   l_ day ofDecemb~. 2019, by John Cardillo,
     who is personally known to me, or who produced _ __ _ _ _ identification.
                                                                     as.




                                                            NOTARY PUBLIC
                                                            STATE OF FLORIDA            ,


                                                            ~~~&!&
                                                                 /Jtfa.
                                                            Print:   o)ll»..9/aRie

     My Commission Expires:




                                             -3-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 70 of 81




                                                          IN THE CIRCUIT COURT OF THE 15TH
                                                          mDICIAL CIRCUIT IN AND FOR PALM
                                                          BEACH COUNTY, FLORIDA
     JEROME CORSI, Individually ,

            Plaintiff,

     v.
     ROGER STONE, Individually,                           CASE NO.: 50-2019-CA-013711
     NEWSMAX MEDIA, INC., a Florida
     Corporation, CI-DUSTOPHER RUDDY,
     Individually, CASSANDRA
     FAIRBANK.S, Individually, JOHN
     CARDILLO, Individually, and JOHN
     BACHMAN, Individually.

           Defendants.
   _______________________________ /

                                  AFFIDAVIT OF JOHN BACHMAN

            I, John Bachman, being first duly sworn. depose and say as follows:

            1.     1 am an employee ofNewsmax Media, Inc. ("Newsmax") and the host of

    Newsmax Now. I make this affidavit in support of Defendant's Motion to Dismiss the

    Complaint, or in the alternative for summary judgement under Federal Rule of Civil Procedure

    1.140(b) (and alternatively Rule 1.510(b)) and for attorneys' fees under Florida's "anti-SLAPP"

    Statute §768.295.

           2.      This Affidavit is given based on my personal knowledge.

           3.      Newsmax Now is a three times daily broadcast featuring news, information and

    commentary that airs weekdays at 6 p.m., 9 p.m. and 3 a.m. on Newsmax TV. I host the show

    and frequently invite on guests for an unscripted conversation about topical issues of the day.




                                                   - 1-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 71 of 81




            4.     I understand from the Complaint in this matter that Mr. Corsi is alleging that

     Cassandra Fairbanks made false and defamatory claims about him when she appeared on

     America Talks Live on January 30, 2019 (the "Program'').

            5.     I was not involved in the production of the Program, nor the decision to invite Ms.

     Fairbanks on the Program.

            6.     I have never received any written notice from Jerome Corsi claiming defamation

    arising from the Program or demanding a retraction of anything said in the Program.




    State of Florida             )
                                 ) ss:
    County of Palm Beach         )


           Swom to and subscribed before me this   l_ day of December, 2019, by John Bachman,
    who is personally known to me, or who produced _ __ _ _ _ as identification.


                                                                NOTARY PUBLIC



                                                                ::~fl
                                                                Print·~@

    My Commission Expires:




                                                 -2-
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 72 of 81




                       EXHIBIT 4
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 73 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 74 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 75 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 76 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 77 of 81
Case 9:20-cv-81396-RAR Document 6-1 Entered on FLSD Docket 09/08/2020 Page 78 of 81




                       EXHIBIT 5
5/14/2020
       Case   9:20-cv-81396-RAR Document 6-1 Gmail - Corsi v.on
                                              Entered         Stone (Palm Beach)
                                                                 FLSD      Docket 09/08/2020 Page 79 of 81

                                                                                               Oliver Peer <oliver.peerfw@gmail.com>



 Corsi v. Stone (Palm Beach)
 Larry Klayman <klaymanlaw@gmail.com>                                                   Thu, Apr 30, 2020 at 6:22 AM
 To: Mark Lerner <mlerner@ssbb.com>, Robert Buschel <buschel@bglaw-pa.com>, Oliver Peer <oliverpeerfw@gmail.com>
 Cc: Oliver Peer <oliver.peerfw@gmail.com>, leklayman <leklayman@gmail.com>

    Gentlemen:

    I will be taking the video depositions by teleconference of Chris Ruddy, John Cardillo and John Bachman in the next few
    weeks prior to May 20. I suggest any day during the week of May 4, or May 11, 2020 AND NO LATER.

    Advise on dates for availability by cob tomorrow, May, 2020, or I will have to unilaterally notice them up.

    I would appreciate a straightforward approach, particularly given particularly insight of Ruddy's perjurious affidavit and
    related matters over document production and the withholding of material documents, not to mention an attempted fraud
    on the court, for which I intend to file not just a motion to compel but also a motion for order to show cause for contempt
     and for sanctions. Pl advise whether you will consent to these motions by cob tomorrow as well.

    Larry Klayman




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1665403962043193381&simpl=msg-f%3A1665403962043193381   1/1
5/14/2020
       Case   9:20-cv-81396-RAR Document 6-1 Gmail - Corsi v.on
                                              Entered         Stone (Palm Beach)
                                                                 FLSD      Docket 09/08/2020 Page 80 of 81

                                                                                               Oliver Peer <oliver.peerfw@gmail.com>



 Corsi v. Stone (Palm Beach)
 Lerner, Mark <MALerner@duanemorris.com>                                                    Fri, May 1, 2020 at 1:03 PM
 To: Larry Klayman <klaymanlaw@gmail.com>, Robert Buschel <buschel@bglaw-pa.com>, Oliver Peer
 <oliverpeerfw@gmail.com>
 Cc: Oliver Peer <oliver.peerfw@gmail.com>, leklayman <leklayman@gmail.com>, "Dana J. McElroy"
 <DMcElroy@tlolawfirm.com>


    Larry,



    I certainly am in favor of, as you say, a “straightforward approach,” but I don’t think what you’re proposing is anything of
    the kind.



    Let’s start with your document requests. We are not, as you claim, “withholding” material documents. Rather, you
    propounded a patently improper document request – for, among many other reasons, failure to describe with any kind of
    particularity what documents you’re looking for -- to which we asserted objections, in accordance with Rule 1.350(b). You,
    of course, may move to compel production under Rule 1.380, but you must first confer with us in good faith to discuss our
    objections. You have never attempted to do this. Nevertheless, in an effort to be cooperative, and notwithstanding our
    pending motion to dismiss, please note the following:



             1. We have searched for documents that either mention Cassandra Fairbanks or relate to the 1/30/19 show on
    which you and she appeared, and we are prepared to produce those to you as soon as we are done reviewing (probably
    next week subject to addressing any confidentiality issues).



                2. We are open to a discussion regarding additional specific categories of documents you are seeking.



    Now for the depositions: First, given the COVID-19 situations and the various lockdowns here in New York and in Florida,
    I don’t see how it is feasible at this time to conduct depositions with due regard for everyone’s safety, as well as my ability
    to meet with and represent my clients, before and during the deposition. Particularly in light of these concerns, your
    proposed timing on depositions falls far short of the required reasonable notice. Even if, however, you proposed a
    sufficient way to overcome those concerns (and you have not), we would still object to going forward with depositions
    while our motion is pending, particularly since Judge Kastrenakes all but told you that your complaint is deficient as it
    stands and will likely be dismissed. We will not, therefore, agree to produce the witnesses prior to the May 20 hearing.
    We have no objection to discussing the issue of depositions at that hearing, however, and letting the Judge decide
    whether depositions should go forward.

    As for the rest of your email, we categorically reject the notion that there was anything “perjurious” about Chris Ruddy’s
    affidavit. And we likewise categorically reject that you have any basis for contempt or sanctions motions. Obviously you
    will do what you wish to do, but be reminded that sanctions for frivolous motion practice go both ways.


    Mark Lerner
    Partner


    Duane Morris LLP
    230 Park Avenue, Suite 1130
    New York, NY 10169-0079
    P: +1 212 404 8714
    F: +1 212 818 9606

https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1665519858177414802&simpl=msg-f%3A1665519858177414802   1/2
5/14/2020
       Case    9:20-cv-81396-RAR Document 6-1 Gmail - Corsi v.on
                                               Entered         Stone (Palm Beach)
                                                                  FLSD      Docket 09/08/2020 Page 81 of 81
    MALerner@duanemorris.com
    www.duanemorris.com




    [Quoted text hidden]




    For more information about Duane Morris, please visit http://www.DuaneMorris.com



    Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to whom it is addressed. If
    you have received this transmission in error, please immediately return it to the sender. Unintended transmission shall not constitute waiver of the attorney-
    client or any other privilege.




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1665519858177414802&simpl=msg-f%3A1665519858177414802                                   2/2
